EXHIBIT 10dd(i)

 

Description of Changes to Arrangements

 

As previously disclosed, Messrs. Seidenberg, Babbio and Barr waived their rights
to receive certain deferred previously earned bonus payments in exchange for
Verizon’s entering into split-dollar insurance arrangements for their benefit.
The deferred bonus payments waived by Messrs. Seidenberg, Babbio and Barr
pursuant to these arrangements were $3.8 million, $2.0 million and $500,000,
respectively. These amounts were included in the summary compensation table in
Verizon’s proxy statements. Under these arrangements, the insurance premiums
paid by Verizon would ultimately be returned to Verizon. The present value
after-tax costs of these arrangements to Verizon were designed to be equivalent
to the after-tax costs to Verizon of these waived deferred compensation
obligations. Thus, the arrangements were cost neutral to Verizon at the time
they were entered into.

 

As a result of provisions in the Sarbanes-Oxley Act of 2002, Verizon suspended
premium payments to these split-dollar insurance policies as of July 2002. To
date, the Securities and Exchange Commission has not provided any guidance as to
whether the provisions in the Sarbanes-Oxley Act of 2002 apply to these types of
arrangements. Accordingly, Verizon determined that it will not make any
additional premium payments to these split-dollar policies. The amounts
previously waived by Messrs. Seidenberg, Babbio and Barr (plus an amount that
would have accrued in a market-based investment account since the date the
amounts were waived) will be returned to their respective individual deferral
accounts under the Verizon Income Deferral Plan. The amounts to be restored to
Messrs. Seidenberg, Babbio and Barr’s deferral accounts are approximately $5.1
million, $2.4 million and $605,000, respectively. The policies will remain the
property of Messrs. Seidenberg, Babbio and Barr at a reduced benefit level until
such time as they are cancelled or terminated. Verizon expects to eventually
recover all of the insurance premiums previously paid towards the policies.